Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 1-15 and 17-23 are pending in the instant application. Claim 23 is new and drawn to the elected invention but does not encompass the elected species. Thus, claims 4, 8-10, and 18-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

An action on the merits of claims 1-3, 5-7, 11-15, and 17 is contained herein.


Information Disclosure Statement
The examiner has considered the information disclosure statement filed most recently of record. 

Previous Objections/Rejections
Any rejections or objections stated of record in the office action mailed on 4/12/2021 that are not explicitly addressed herein below, are hereby withdrawn in light of applicant's arguments and/or amendments filed 7/9/2021.

Status of Specification
Applicant’s non-responsiveness of the objection to the Abstract of the Disclosure set forth in the Non-Final Office Action mailed 4/12/2021, is noted and the objection is maintained. To reiterate, the examiner recommends the insertion of Formula I to accurately describe the invention. Correction is required.


Status of Rejections
35 USC § 102

The rejection of claims 1-2, 5-7, 12-15, and 17 is maintained.

Applicant’s amendment of claim 1, see Remarks, filed 7/9/2021, with respect to the rejection set forth in the Non-Final Office Action mailed 4/12/2021, have been fully considered but are not found fully persuasive.
Applicants have amended claim 1 to proviso compounds 6DNM and 6DNM-NH3 of Richter et al. Nature, 2017, 545, (7654), 299-304. However, the document also discloses other compounds which may anticipate the claims wherein R2,4,6 = Me, R3,5 = H, G is absent, and R1 is selected from –CH2NHAc and –CH2COOH (see below and 3rd 
    PNG
    media_image1.png
    576
    990
    media_image1.png
    Greyscale
 

Thus the claims remain anticipated. Applicants are to be aware of all potential species and information in the prior art document.


Conclusion
Claims 1-2, 5-7, 12-15, and 17 are rejected. Claim 3 is objected to for being dependent on a rejected base claim but would be allowable in independent form. Claim 11 is allowable. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MCDOWELL whose telephone number is (571)270-5755.  The examiner can normally be reached on 8:30-6 MF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/BRIAN E MCDOWELL/Primary Examiner, Art Unit 1624